Citation Nr: 1546791	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  04-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an inner ear disorder, including vertigo and dizziness, to include as secondary to service-connected tinnitus and bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from November 1952 and September 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Waco, Texas RO.  

In July 2008, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In an April 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In May 2015, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order in June 2015 vacating the Board's April 2014 decision.  The case was returned to the Board for action consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service-connection claim for an inner ear disorder.

In the JMR the parties agreed that VA did not make "reasonable efforts" to provide the Veteran with suggested vestibular and cardiac testing to assist in determining the etiology of his inner ear disorder.

By way of background, the Veteran appeared for a VA examination in October 2011 with a VA otologist/neurotologist.  This examiner suggested that the Veteran undergo specific vestibular and cardiac testing to determine the nature and etiology of his claimed vertigo.  The Appeals Management Center (AMC) attempted to locate a VA facility to perform the procedures, but could not find a facility with the appropriate equipment and resources for the requested testing.  The Veteran was notified that these tests were not available.  In December 2012, the Temple VA Medical Center (VAMC) became equipped with the appropriate tools and devices to perform this testing.  The Temple VAMC never told the AMC that the requested testing could now be performed.  

According to the parties, VA failed make reasonable efforts to provide the Veteran with the suggested testing described by the October 2011 VA examiner.  As such, a remand is necessary to provide the Veteran with an adequate examination-including the vestibular and cardiac testing discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed inner ear disorder.  The Veteran's electronic claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examiner is asked to perform the suggested testing specified by the October 2011 VA examiner, and any additional testing deemed necessary.  Including, a full vestibular and orthostatic workup to include video nystagmography, rotary chair testing, platform balance testing, vestibular evoked myogenic potentials, tilt table, and 24 or 48 hour Holter monitoring.  

Following review of the Veteran's claims file, and completing the requested testing and examination, the examiner is asked to provide the following opinions:

a) Is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has an inner ear disorder that has been caused or aggravated by any disease or injury in service?

b) Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has an inner ear disorder that has been caused or aggravated (chronically worsened) by his service-connected bilateral hearing loss disability and/or tinnitus?  

The examiner must provide a complete rationale for all opinions provided.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  The AOJ should undertake any other development it determines to be warranted. 
 
3.  Then, the AOJ should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

